ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
ANSOL, Inc.                                  )     ASBCA Nos. 59704, 60153, 60711
                                             )
Under Contract No. NOOO 178-05-D-4180 et al. )

APPEARANCES FOR THE APPELLANT:                     Kevin J. Slattum, Esq.
                                                   Mary E. Buxton, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                ORDER OF DISMISSAL

       Pursuant to appellant's 9 May 2017 motion to dismiss the above-captioned appeals
with prejudice, which indicates that the motion was filed pursuant to a settlement
agreement between the parties and that counsel for the government concurs in the request,
the above-captioned appeals are hereby dismissed with prejudice.

      Dated: 19May2017


                                                 f{Y c::>.V:~
                                                ~HD.WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59704, 60153, 60711, Appeals of
ANSOL, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2